By the Court:
The bill of exceptions taken upon the entry of the order appealed from cannot be considered. We have often said that an order made after, rendition of judgment, unless founded upon affidavits, can be reviewed only by statement on appeal, and in no case by bill of exceptions. This general rule, as we understand, is not questioned by the appellant. But it is insisted that the Code of Civil Procedure, lately enacted, operates a change of the rule of practice in this respect, and so it does. (Sec. 646, et seq.) The bill of exceptions in this case was, however, settled and filed, and the appeal taken, before the Code went into force; and by section three of the preliminary provisions found in the Code it is declared that “no part of it is retroactive, unless expressly so declared.” We have not been pointed to any provision of the Code by which section six hundred and forty-six, permitting a bill of exceptions to be availed of upon appeal from an order, is to operate retrospectively. Section eight enacts ill substance that no action or proceeding commenced before the Code took effect shall be affected by its provisions, but that “ the proceedings therein ” (by which we understand proceedings in pending actions, occurring subsequently to the taking effect of the Code) “must conform to the requirements of this Code, so far as the same *223are applicable.” But when, in pending actions, proceedings have been taken prior to the taking effect of the Code of Civil Procedure, the sufficiency of such proceedings must be determined by the law in force at the time, and by no other rule.
Order affirmed.